SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Eagle Global Advisors Investment Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 5487 San Felipe, Suite 930 Houston, Texas 77057 Telephone Number (including area code): (713) 952-3550 Name and address of agent for service of process: Capitol Services, Inc. 615 S. Dupont Hwy Dover, DE 19901 Copies to: Malcom Day Eagle Global Advisors, LLC 5847 San Felipe Suite 930 Houston, TX 77057 John H. Lively The Law Offices of John H. Lively & Associates, Inc. 2031 West 141st Terrace, Suite 119 Leawood, Kansas 64224 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X ] NO [ ] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Houston, State of Texas on the 27th day of September, 2010. EAGLE GLOBAL ADVISORS INVESTMENT TRUST By: /s/ Malcom Day Malcom Day, Initial Trustee Attest: /s/Carol J. Highsmith Carol J. Highsmith
